         Case 1:19-cr-00789-PGG         Document 132       Filed 11/19/19       Page 1 of 1




      LAW OFFICE OF KENNETH J. MONTGOMERY
                                          P.L.L.C.
                             198 ROGERS A VENUE
                     BROOKLYN, NEW YORK 11225
                 PH (718) 403-9261 FAX (347) 402-7103
                          ken@kjmontgomerylaw.com

NOVEMBER     19, 2019                                             MEMO ENDORSED

                                                                  The Application is granted.
BYECF
                                                                  SO QRDERED:
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
                                                                     [±-l
                                                                        ±     a,
                                                                  Paul G. Gar@ephe, 'US.D.J,
40 Foley Square                                                   Datea.: _/\     3 ?[]
New York, New York 10007

               Re:   United States v. Jelani Wray, 19 Cr. 789 (PGG)

Dear Judge Gardephe:

               This letter is a request to modify bail conditions so that Mr. Wray may be allowed

to attend Thanksgiving day in Montclair New Jersey and Christmas day in Plainfield New Jersey

with his family. Mr. Wray will be returning home in EDNY on both days. Both the Government

and Pretrial services approve of the request. Mr. Wray will inform Pretrial of the exact location

of both destinations and otherwise continue to abide by all other conditions of his release.Thank

you for the Courts time and consideration.


                                                             Respectfully,
                                                             one J. 116ngomery
                                                             s/
                                                             Kenneth J. Montgomery
